Case: 14-12361   Date Filed: 12/02/2015   Page: 1 of 8




                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12361
                        Non-Argument Calendar
                      ________________________

         D.C. Docket Nos. 0:13-cv-60709-RSR; 12-bkc-19914-RBR



In re: ARMANDO RODRIGUEZ,
         DEBORAH L. CORN,

                                                                      Debtors.
_____________________________________________________

MICHAEL J. WOLFE,

                                                           Plaintiff-Appellant,

                                  versus

ARMANDO RODRIGUEZ,
DEBORAH L. CORN,

                                                        Defendants-Appellees.


                      ________________________

                            No. 15-10046
                        Non-Argument Calendar
                      ________________________
                 Case: 14-12361       Date Filed: 12/02/2015        Page: 2 of 8




                             D.C. Docket No. 12-02101-RBR



ARMANDO RODRIGUEZ,
DEBORAH CORN,

                                                                                          Debtors,
----------------------------------------------------------------------------------------------------

MICHAEL J. WOLFE,

                                                                            Plaintiff-Appellant,

                                               versus

ARMANDO RODRIGUEZ,
DEBORAH CORN,

                                                                        Defendants-Appellees.

                                ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                             ________________________

                                     (December 2, 2015)

Before TJOFLAT, JULIE CARNES, and ANDERSON, Circuit Judges.

PER CURIAM:

       Michael J. Wolfe appeals, pro se, from (1) the district court’s affirmance of

the bankruptcy court’s orders granting the debtors’ motions to strike his pleadings

and filings in the bankruptcy proceeding and related adversary proceeding, and

(2) a default judgment entered by the bankruptcy court in favor of the debtors in
                                                 2
               Case: 14-12361     Date Filed: 12/02/2015    Page: 3 of 8


the adversary proceeding. On appeal, Wolfe argues that the bankruptcy court

(1) erred by concluding that he lacked standing to appear in the proceedings, and

incorrectly applied the rule that a corporation must be represented by an attorney to

the facts of this case; (2) lacked jurisdiction to decide the claims raised in the

adversary proceeding; and (3) abused its discretion by entering a default judgment

in favor of the debtors and against him and Advanced Shelter Solutions, Inc.

(“Advanced”) in the adversary proceeding.

                                    1.    Standing

      As a second court of review of a bankruptcy court’s judgment, we

independently examine the factual and legal determinations of the bankruptcy

court and employ the same standards of review as the district court. IBT Int’l, Inc.

v. Northern (In re Int’l Admin. Servs., Inc.), 408 F.3d 689, 698 (11th Cir. 2005).

We review the bankruptcy court’s factual findings for clear error, and the legal

conclusions of both the bankruptcy court and the district court de novo. Id. A

factual finding is not clearly erroneous unless, “after reviewing all of the evidence,

[we are] left with the definite and firm conviction that a mistake has been

committed.” Id. (quotation omitted).

      To have standing in a bankruptcy proceeding, a party must be a “party in

interest.” Walden v. Walker (In re Walker), 515 F.3d 1204, 1212 (11th Cir. 2008).

Chapter 11 of the Bankruptcy Code provides that a “party in interest” is a debtor or


                                           3
               Case: 14-12361     Date Filed: 12/02/2015     Page: 4 of 8


a creditor and that a “party in interest” may raise and be heard on any issue in a

bankruptcy case. 11 U.S.C. § 1109(b). Chapter 7 of the Bankruptcy Code does

not specifically define a “party in interest.” See Westwood Cmty. Two Ass’n, Inc.

v. Barbee (In re Westwood Cmty. Two Ass’n, Inc.), 293 F.3d 1332, 1337 (11th Cir.

2002). However, we have held that the right for a party in interest to be heard in a

bankruptcy proceeding, as set out in Chapter 11, also applies in a Chapter 7 case.

Id. According to the general provisions of the Bankruptcy Code, a “creditor”

includes an “entity that has a claim against the debtor.” 11 U.S.C. §101(10)(A). A

“claim” is a “right to payment,” whether or not such right is reduced to judgment,

disputed or undisputed, secured or unsecured, or liquidated or unliquidated. Id.

§ 101(5)(A).

      A corporation cannot appear pro se in litigation and must be represented by

counsel because it is an artificial entity only able to act through its agents. Palazzo

v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985). This rule applies even

where the individual seeking to represent the corporation is an officer or major

stockholder. Id. Parties may not evade this general rule by assigning the corporate

claims to a pro se plaintiff individually. Id. at 1385-86.

      The bankruptcy court properly struck Wolfe’s pro se pleadings and filings

related to a claimed mechanic’s lien, because the mechanic’s lien was held by

Advanced, and, as a corporation, Advanced could not proceed without an attorney.


                                           4
              Case: 14-12361      Date Filed: 12/02/2015   Page: 5 of 8


See Palazzo, 764 F.2d at 1385. Further, the assignment of the mechanic’s lien

claim to Wolfe individually could not be used to circumvent the requirement that

Advanced be represented by an attorney to litigate the claim. See id. at 1385-86.

However, the bankruptcy court erred when it dismissed those portions of Wolfe’s

pro se pleadings and filings in the bankruptcy proceeding that related to his status

as an individual creditor pursuant to a state court judgment that he held against

Rodriguez. Based on this judgment, Wolfe was a creditor and a proper party in

interest under the Bankruptcy Code. See 11 U.S.C. §§ 101(5)(a), (10)(A), 1109(b);

In re Westwood Cmty. Two Ass’n, Inc., 293 F.3d at 1337.

                                  2.     Jurisdiction

      We review jurisdictional issues de novo. In re Walker, 515 F.3d at 1210.

The discharge of a debt by a bankruptcy court is an in rem proceeding and

bankruptcy courts have exclusive jurisdiction over a debtor’s property and estate.

Tenn. Student Assistance Corp. v. Hood, 541 U.S. 440, 447, 124 S. Ct. 1905, 1910,

158 L. Ed. 2d 764 (2004). An adversary proceeding is part of the original

bankruptcy case, and falls within a bankruptcy court’s in rem jurisdiction. Id. at

451-52, 124 S. Ct. at 1913. Adversary proceedings are required with respect to

various matters, including determining the validity, priority, or extent of a lien or

other interest in property. Fed. R. Bankr. P. 7001(2); see also 28 U.S.C. §

157(b)(2)(A), (K) (providing that core proceedings include matters concerning the


                                           5
                 Case: 14-12361        Date Filed: 12/02/2015       Page: 6 of 8


administration of the estate, and determinations of the validity, extent, or priority

of liens); Trusted Net Media Holdings, LLC v. Morrison Agency, Inc. (In re

Trusted Net Media Holdings, LLC), 550 F.3d 1035, 1044 (11th Cir. 2008) (en

banc) (“Subject matter jurisdiction . . . is the statutorily conferred power of the

court to hear a class of cases.”). However, bankruptcy courts have discretion to

“abstain from hearing any proceeding, including core matters, ‘in the interest of

comity with State courts or respect for State law.’” Stern v. Marshall, 564 U.S.

___, 131 S. Ct. 2594, 2620, 180 L. Ed. 2d 475 (2011) (citing 28 U.S.C.

§ 1334(c)(1)). Pursuant to 28 U.S.C. § 1334(d): “[a]ny decision to abstain or not to

abstain made under section (c) . . . is not reviewable by appeal or otherwise by the

court of appeals . . . .” 28 U.S.C. § 1334(d).

       The bankruptcy court had jurisdiction to hear the claims raised in the

debtors’ adversary proceeding, as those claims related to a mechanic’s lien

encumbering the debtors’ real property, a core matter in the bankruptcy

proceeding. See 28 U.S.C. § 157(b)(2)(A), (K); Fed. R. Bankr. P. 7001(2); Tenn.

Student Assistance Corp., 541 U.S. at 451-52, 124 S. Ct. at 1913. 1 To the extent

that Wolfe asserts that the bankruptcy court abused its discretion by declining to

abstain from deciding the issues raised in the adversary proceeding, in light of the
       1
           To the extent that Wolfe argues that the real property subject to the mechanic’s lien was
no longer within the jurisdiction of the bankruptcy court because it had been effectively
abandoned by the trustee, we decline to address the argument, because it is improperly raised for
the first time in Wolfe’s reply brief. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)
(providing that issues raised for the first time in a litigant’s reply brief will not be addressed).
                                                 6
               Case: 14-12361        Date Filed: 12/02/2015   Page: 7 of 8


pending state court litigation, we lack jurisdiction to review the court’s decision.

See 28 U.S.C. § 1334(d).

                                3.      Default judgment

      We review the denial of a motion to set aside an entry of default for abuse of

discretion. Jones v. Harrell, 858 F.2d 667, 669 (11th Cir. 1988). We also review

the entry of a default judgment for abuse of discretion. Sanderford v. Prudential

Ins. Co. of Am., 902 F.2d 897, 898 (11th Cir. 1990).

      “When a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a); see Fed.

R. Bankr. P. 7055 (providing that Rule 55 applies in adversary proceedings). A

bankruptcy court, like a district court, “may set aside an entry of default for good

cause.” Fed. R. Civ. P. 55(c); see Fed. R. Bankr. P. 7055. Although the court may

consider numerous factors to determine whether a litigant has shown good cause to

set aside an entry of default, “if a party willfully defaults by displaying either an

intentional or reckless disregard for the judicial proceedings, the court need make

no other findings in denying relief.” Compania Interamericana Export-Import,

S.A. v. Compania Dominicana de Aviacion, 88 F.3d 948, 951-52 (11th Cir. 1996).

Following entry of default, the party may apply to the court for a default judgment.

See Fed. R. Civ. P. 55(b)(2).


                                             7
               Case: 14-12361       Date Filed: 12/02/2015   Page: 8 of 8


       The bankruptcy court did not abuse its discretion by declining to set aside

the entry of default, because Wolfe did not demonstrate good cause for the failure

to obtain counsel to represent Advanced in the adversary proceeding. See Jones,
858 F.2d at 669. The court also did not abuse its discretion by entering a default

judgment against Wolfe and Advanced in the adversary proceeding, because the

claims raised in the proceeding related solely to the mechanic’s lien purportedly

held by Advanced, and Advanced failed to appear or answer in the proceeding.

See Fed. R. Civ. P. 55(a), (b); Fed. R. Bankr. P. 7055; Sanderford, 902 F.2d at

898.

       Accordingly, upon review of the record and careful consideration of the

parties’ briefs, we affirm in part and vacate and remand in part.

       AFFIRMED IN PART, VACATED AND REMANDED IN PART. 2




2
       Appellees’ motion for attorneys’ fees is DENIED.
                                             8